Exhibit 10.4

EXECUTION COPY

AMENDED EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of the
28th day of September, 2009, between and among MAGELLAN PETROLEUM CORPORATION, a
Delaware corporation (“Magellan”) (“the Company”) and Susan M. Filipos, an
individual residing at 546 Elmwood Road, Pownal, Maine 04069 (the “Employee”).
The parties amended this Agreement on August 16, 2011 and these changes are
specifically incorporated into the original Agreement as set forth below.

W I T N E S S E T H

WHEREAS, the Employee will commence employment with the Company and will serve
as the Company’s Controller, effective as of October 1, 2009 (the “Effective
Date”); and

WHEREAS, the Employee has been advised by the Company that Employee’s execution
and delivery of this Agreement is a condition of employment with the Company;
and

WHEREAS, in exchange for employment with the Company, the Employee is willing to
enter into this Agreement with the Company; and

WHEREAS, the Employee and the Company (the “Parties”) have determined it in
their best interests to enter into this Agreement; and

WHEREAS, the Parties will be entering into a non-qualified stock option award
agreement (the “Option Agreement”) dated as of the Effective Date;

NOW, THEREFORE, in consideration of the foregoing, the Company and the Employee
covenant and agree as follows:

1.     Employment.

1.1 Employment. The Company hereby agrees, as of the Effective Date, to employ
the Employee, and the Employee hereby accepts employment with the Company in the
positions described below in Section 2.1, in accordance with the terms and
provisions of this Agreement.

1.2 At-Will Status. The Company hereby shall employ the Employee as an at-will
employee. As such, the Employee’s employment shall be at the will of either
party. The Company may terminate this Agreement and the Employee’s employment,
at any time for any reason, either with or without Cause (as defined herein),
and either with or without prior notice. Similarly, the Employee may terminate
this Agreement and the Employee’s employment, at any time for any reason, either
with or without cause, and either with or without prior notice. In the event the
Company elects to terminate this Agreement by oral notice, termination shall be
effective immediately upon the conveyance of such oral notice, and in the event
the Company elects to terminate this Agreement by written notice, termination
shall be effective as provided in Section 14.3 hereof, unless a later effective
date is specified in the oral or written notice. In the event the Employee
elects to terminate this Agreement, either by oral or written notice, and such
termination is not effective immediately, the Employee’s right to continue to
render



--------------------------------------------------------------------------------

services and to be paid regular compensation through the effective date of
termination specified in the Employee’s notice shall be at the sole discretion
of the Company, and the Company reserves the right to establish an earlier
termination date in its sole discretion.

1.3 Termination Benefits. Upon termination of Employee’s employment with the
Company for any reason, the obligations of Company under this Agreement shall
cease and Employee shall forfeit all right to receive any compensation or other
benefits under this Agreement, except the amounts specified in Sections 6, 7 or
8 of this Agreement, if any.

2. Duties.

2.1 Office. As of the Effective Date, the Employee will assume the position of
Controller of the Company, shall report directly to the Company’s Chief
Financial Officer (“CFO”) and shall have such duties as are appropriate to her
positions with the Company, and will have such authority as required to enable
the Employee to perform these duties. Consistent with the foregoing, the
Employee shall comply with all reasonable instructions of the CFO and the
Company’s President and Chief Executive Officer (“CEO”). It is the intention of
the Parties that the Employee will devote all of her business time and attention
and best efforts to the affairs of the Company and its subsidiaries and her
duties. Nothing in this Agreement shall prevent the Employee from
(i) participating in charitable, civic, educational, professional, community or
industry affairs or, with prior written approval of the Board, serving on the
board of directors or advisory boards of other companies; and (ii) managing the
Employee’s and the Employee’s family’s personal investments so long as such
activities do not materially interfere with the performance of the Employee’s
duties hereunder or create a potential business conflict or the appearance
thereof.

2.2 Office Location. The Employee shall be based at the Company’s office located
in Portland, Maine, for purposes of the Employee’s performance of services
hereunder. The Employee shall be available to travel to the Company’s offices or
other business facilities in the United Kingdom and in Australia from time to
time, up to four (4) times each year.

3. Compensation and Benefits.

3.1 Salary. Effective April 1, 2011, the Company shall pay the Employee a base
salary at an annual rate of One Hundred and Thirty-Five Thousand Dollars
($135,000). Beginning July 1, 2012 and effective each July 1st thereafter, the
Employee’s salary shall be increased by a percentage amount equal to the
percentage increase in the Bureau of Labor Statistics’ announced Consumer Price
Index for All Urban Consumers, All Items (the “CPI-U”), unadjusted, for the
12-month period ending June 30th of the calendar year immediately preceding the
July 1st on which such salary increase is scheduled to take effect. The
Company’s CFO shall conduct an annual performance evaluation of the Employee and
may recommend that the Board, in its sole and absolute discretion, increase the
Employee’s base salary in light of the Employee’s performance, inflation,
changes in the cost of living and other factors deemed relevant by the Company.
The Employee’s base salary shall be paid in U.S. dollars ($) by means of wire
transfers to a U.S. account designated by the Employee, in accordance with the
Company’s standard pay practices, but not less frequently than monthly.

 

-2-



--------------------------------------------------------------------------------

3.2 Equity Awards.

(a) On the Effective Date, the Employee will be granted by the Board a
non-qualified stock option (the “Stock Options”) under the Company’s 1998 Stock
Incentive Plan, as amended to date (the “Stock Incentive Plan”), which Stock
Options will entitle the Employee to purchase an aggregate of one hundred and
fifty thousand (150,000) shares of common stock of the Company, par value $.01
per share (the “Common Stock”), at an exercise price per share of not less than
the “fair market value” of a share of Common Stock at the time of grant, as
determined in accordance with the terms of the Stock Incentive Plan. The terms
and conditions of the Stock Options are set forth in the Option Agreement, the
form and content of which is substantially similar to the option agreements
evidencing other awards made under the Stock Incentive Plan.

(b) Future awards of equity under the Incentive Plan (or any successor plan), if
any, shall only be made by the Board in its sole discretion, after receipt of a
recommendation by the Compensation Committee.

3.3 Benefit Programs. The Employee shall be entitled to participate on
substantially the same terms as other members of senior management of the
Company in all employee benefit plans and programs of the Company (other than
any severance plan, program or policy), subject to any restrictions or
eligibility requirements under such plans and programs, from time to time in
effect for the benefit of senior management of the Company, including, but not
limited to, retirement plans, profit sharing plans, group life insurance,
hospitalization and surgical and major medical coverages, short-term and
long-term disability.

3.4 Vacations and Holidays. The Employee shall be entitled to vacation leave of
four (4) weeks per year at full pay or such greater vacation benefits as may be
provided for by the Company’s vacation policies applicable to senior management.
The Employee shall be entitled to such holidays as are established by the
Company for all employees.

3.5 Computer Equipment; Parking Space. The Company shall, at its sole cost and
expense, provide the Employee with a computer laptop and a blackberry (or
similar device) with foreign service capability, for her use while serving as
the Company’s Controller. The Company shall provide a parking space for the
Employee’s use at or nearby the main office location of the Company offices in
Portland, Maine.

3.6 Insurance Coverage. For a period of eighteen (18) months following the
commencement of the Employee’s employment by the Company, the Company shall
reimburse the Employee’s COBRA payments, up to a maximum of $1,121 per month.
Thereafter, the Company shall reimburse the Employee a maximum of $13,000 per
year for family health insurance coverage, which shall consist of medical,
prescription and dental benefits, provided however, that the reimbursements
provided for in this sentence shall cease at such time as the Employee becomes a
participant in the health insurance plan available to all of the Company’s
employees. Reimbursements under this Section 3.6 shall be made monthly, but in
any event no later than the end of the year following the year in which such
expenses were incurred by Employee. The expenses eligible for reimbursement
during Employee’s taxable year may not affect the expenses eligible for
reimbursement in any other year, and the right to reimbursement is not subject
to liquidation or exchange for another benefit.

 

-3-



--------------------------------------------------------------------------------

4. Business Expenses. The Employee shall be entitled to prompt reimbursement for
all reasonable, documented and necessary expenses incurred by the Employee in
performing her services hereunder in accordance with the policies of the
Company, provided that the Employee properly accounts therefor in accordance
with the policies and procedures established by the Company.

5. Separation from Service. No termination of employment shall be deemed to have
occurred under this Agreement unless there has been a “Separation from Service”
as defined under Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), and the term “termination of employment” and the like shall be
construed to mean “Separation from Service” as so defined.

6. Terminations of Employment by the Company.

6.1 Termination by the Company Other Than For Disability or Cause.

(a) The Company may terminate the Employee’s employment at any time for any
reason other than (i) by reason of the Employee’s Disability (as defined in
Section 6.2) or (ii) for Cause (as defined in Section 6.3), by giving the
Employee notice of termination in the manner specified in Section 1.2 above.

(b) In the event of such a termination of employment by the Company without
Cause or by reason of the Employee’s Disability, then the Company shall pay to
the Employee each of the following amounts:

(i) her base salary pursuant to Section 3.1 through the date of such termination
of employment, plus her base salary for the period of any vacation time earned
but not taken for the year of termination of employment;

(ii) any other compensation and benefits to the extent actually earned by the
Employee under any other benefit plan or program of the Company as of the date
of such termination of employment, such compensation and benefits to be paid at
the normal time for payment of such compensation and benefits to the extent not
previously paid;

(iii) any reimbursement amounts owing under Section 3.6 or 4 hereof; and

(iv) a severance amount equal to one year’s base salary, based upon the
Employee’s then-current base salary without further increase. The amount of the
severance benefit shall be paid to the Employee as follows:

(A) A payment of one half of her then current base salary (the “Initial
Severance Payment”) shall be made to the Employee on the first (1st) date of the
calendar month following the Employee’s Separation from Service.

(B) The remaining one half of her then current base salary (the “Remaining
Payment”) shall be divided into six (6) equal amounts and paid to the Employee
in installments on the first day of each the six (6) succeeding months following
the date on which the Company makes the Initial Severance Payment.

 

-4-



--------------------------------------------------------------------------------

(C) Notwithstanding the foregoing, if the Employee is a “specified employee” of
the Company at the time of her Separation from Service, the Initial Severance
Payment shall be made on the first date of the seventh (7th) month following the
Employee’s Separation from Service, and the Remaining Payments shall be made
pursuant to subparagraph (B) above, beginning with the eighth (8th) month
following the Employee’s Separation from Service. The term “specified employee”
as used herein shall have the meaning given to such term in Section 409A of the
Code and the applicable regulations issued thereunder.

6.2 Termination Due to Disability.

(a) If the Employee incurs a Disability, as defined in Section 6.2(b), the
Company may terminate the Employee’s employment by giving the Employee notice in
the manner specified in Section 1.2 hereof. In the event of such termination of
the Employee’s employment because of Disability, the Employee shall be entitled
to receive (i) her base salary pursuant to Section 3.1 through the date of such
termination of employment, plus her base salary for the period of any vacation
time earned but not taken for the year of termination of employment; (ii) any
other compensation and benefits to the extent actually earned by the Employee
under any other benefit plan or program of the Company as of the date of such
termination of employment, such compensation and benefits to be paid at the
normal time for payment of such compensation and benefits to the extent not
previously paid, and (iii) any reimbursement amounts owing under Section 3.6 or
4 hereof.

(b) For purposes of this Agreement, the Employee shall be considered to have
incurred a “Disability” if and only if the Employee shall be unable to perform
the duties of her employment with the Company for an aggregate period of more
than 90 days in a consecutive period of 52 weeks as a result of incapacity due
to mental or physical illness or impairment (other than as a result of addiction
to alcohol or any drug) as determined by a physician selected by the Company or
its insurers and acceptable to the Employee or her legal representative.

6.3 Termination for Cause.

(a) The Company may terminate the Employee’s employment immediately for Cause
for any of the following reasons: (i) an act or acts of dishonesty or fraud by
the Employee relating to the performance of her services to the Company; (ii) a
breach by the Employee of her duties or responsibilities under this Agreement
resulting in significant demonstrable injury to the Company or any of its
subsidiaries; (iii) the Employee’s conviction of a felony or any crime involving
moral turpitude; (iv) the Employee’s material failure (for reasons other than
death or Disability) to perform her duties under this Agreement or
insubordination (defined as refusal to execute or carry out lawful directions
from the Board or its duly appointed designees) where the Employee has been
given written notice of the acts or omissions constituting such failure or
insubordination and the Employee has failed to cure such conduct, where
susceptible to cure, within twenty days following such notice; or (v) a breach
by the Employee of any provision of

 

-5-



--------------------------------------------------------------------------------

any material policy of the Company where the Employee has been given written
notice of breach and the Employee has failed to cure such conduct, where
susceptible to cure, within twenty days following such notice; (vi) or any
breach of her obligations under Section 12 of this Agreement.

(b) The Company shall exercise its right to terminate the Employee’s employment
for Cause by giving the Employee written notice of termination specifying in
reasonable detail the circumstances constituting such Cause. In the event of
such termination of the Employee’s employment for Cause, the Employee shall be
entitled to receive only (i) her base salary pursuant to Section 3.1 earned
through the date of such termination of employment plus her base salary for the
period of any vacation time earned but not taken for the year of termination of
employment, such base salary to be paid in a lump sum no later than the next
payroll date following the Employee’s date of termination to the extent not
previously paid; (ii) any other compensation and benefits to the extent actually
earned by the Employee under any other benefit plan or program of the Company as
of the date of such termination of employment, such compensation and benefits to
be paid at the normal time for payment of such compensation and benefits to the
extent not previously paid; and (iii) any reimbursement amounts owing under
Section 3.6 or 4 hereof.

7. Voluntary Termination of Employment by the Employee.

(a) Good Reason. The Employee may terminate her employment for Good Reason by
giving the Company a written notice of termination at least 30 days before the
date of such termination (or such lesser notice period as the Company may agree
to) specifying in reasonable detail the circumstances constituting such Good
Reason. For purposes of this Agreement, “Good Reason” shall mean, without the
Employee’s written consent: (i) a material negative change in the scope of the
authority, functions, duties or responsibilities of Employee’s employment from
that which is contemplated by this Agreement; provided that a change in scope
solely as a result of the Company no longer being a public company or becoming a
subsidiary of another corporation shall not constitute Good Reason; (ii) any
reduction in the Employee’s base salary under Section 3.1 hereof; (iii) the
Company materially changing the geographic location in which the Employee must
perform services from the Portland, Maine metropolitan area (a “Geographic
Relocation”); or (iv) any material breach by the Company of any provision of
this Agreement without the Employee having committed any material breach of the
Employee’s obligations hereunder (including Section 14 hereof), in each case of
(i), (ii), (iii) or (iv), which breach is not cured by the Company within thirty
(30) days following written notice thereof to the Company of such breach. If an
event constituting a ground for termination of employment for Good Reason
occurs, and the Employee fails to give notice of termination within sixty
(60) days after the occurrence of such event (other than a Geographic
Relocation), the Employee shall be deemed to have waived her right to terminate
employment for Good Reason in connection with such event (but not for any other
event for which the sixty (60) day period has not expired). In addition,
prospective changes to employee benefits for future employment made on an
across-the-board basis to all similarly situated executives of the Company and
its subsidiaries shall not be considered Good Reason.

(b) In the event of the Employee’s termination of her employment for Good Reason
(other than a Geographic Relocation), the Employee shall be entitled to receive
the Severance Benefits described in Section 6.1(b)(iv) of this Agreement. In
order to receive the Severance

 

-6-



--------------------------------------------------------------------------------

Benefits described in Section 6.1(b)(iv) of this Agreement due to a Geographic
Relocation, the Employee must continue her employment with the Company through
the filing of all Forms 10-Q and 10-K, as applicable, relating to the three
fiscal quarters ending after the announcement to Company staff of the Geographic
Relocation (“Financial Reporting Obligations”), consistent with the terms of
this Agreement. The Employee would still be eligible to receive the Severance
Benefits described in Section 6.1(b)(iv) of this Agreement if she terminates her
employment due to a Geographic Relocation consistent with the provisions of
Section 7(a) of this Agreement as of the last business day of the second fiscal
quarter ending after the announcement to Company staff of a Geographic
Relocation and continues to fulfill the Financial Reporting Obligations pursuant
to mutually agreeable terms negotiated between the Employee and the Company. The
Employee shall perform the Financial Reporting Obligations from the Company’s
Portland, Maine office or from another site designated by the Company which is
in close proximity to Portland, Maine.

(c) The Employee may terminate her employment at any time and for any reason, by
giving the Company notice in the manner specified in Section 1.2 above. In the
event of the Employee’s termination of her employment pursuant to this
Section 7(c), the Employee shall be entitled to receive only: (i) her base
salary pursuant to Section 3.1 earned through the date of such termination of
employment plus her base salary for the period of vacation time earned but not
taken for the year of termination of employment, such base salary to be paid in
a lump sum no later than the next payroll date following the Employee’s date of
termination to the extent not previously paid; (ii) any other compensation and
benefits to the extent actually earned by the Employee under any other benefit
plan or program of the Company as of the date of such termination of employment,
such compensation and benefits to be paid at the normal time for payment of such
compensation and benefits to the extent not previously paid; and (iii) any
reimbursement amounts owing under Section 3.6 or 4 hereof.

8. Termination of Employment By Death.

(a) In the event of the death of the Employee during the course of her
employment hereunder, the Employee’s estate (or other person or entity having
such entitlement pursuant to the terms of the applicable plan or program) shall
be entitled to receive: (i) the Employee’s base salary pursuant to Section 3.1
hereof earned through the date of the Employee’s death plus the Employee’s base
salary for the period of vacation time earned but not taken for the year of the
Employee’s death, such base salary to be paid in a lump sum no later than the
next payroll date following the Employee’s date of termination to the extent not
previously paid; (ii) any other compensation and benefits to the extent actually
earned by the Employee under any other benefit plan or program of the Company as
of the date of such termination of employment, such compensation and benefits to
be paid at the normal time for payment of such compensation and benefits to the
extent not previously paid; and (iii) any reimbursement amounts owing under
Section 3.6 or 4 hereof.

(b) In addition, in the event of such death, the Employee’s beneficiaries shall
receive any death benefits owed to them under the Company’s employee benefit
plans.

 

-7-



--------------------------------------------------------------------------------

9. Conditions to Payment of Severance Benefits. The Company’s obligation to pay
to the Employee the Remaining Payments described in Section 6.1(b)(iv)(B) and
7(b) hereof shall be subject to (i) the Employee’s compliance with the
provisions of Section 12 hereof; (ii) delivery to the Company of the Employee’s
resignations from all officer, directorships and fiduciary positions, if any,
with the Company and its employee benefit plans; and (iii) the Employee’s
execution and delivery to the Company without revocation of a valid Termination,
Voluntary Release and Waiver of Rights Agreement, in substantially the form
attached to this Agreement as Exhibit A (the “Release”).

10. Entitlement to Other Benefits, Plans or Awards. Except as otherwise provided
in this Agreement, this Agreement shall not be construed as limiting in any way
any rights or benefits that the Employee or her spouse, dependents or
beneficiaries may have pursuant to any other employee benefit plan or program of
the Company. All benefits, including, without limitation, stock options, stock
appreciation rights, restricted stock units and other awards under the Company’s
benefits, plans or programs, shall be subject to the terms and conditions of the
plan or arrangement under which such benefits accrue, are granted or are
awarded. In addition, nothing herein shall be construed to prevent the Company
from amending, altering, eliminating or reducing any benefits, plans or programs
so long as the Employee continues to receive compensation and benefits
consistent with those described in Section 3 hereof.

11. [Intentionally omitted]

12. Employee’s Obligations.

(a) Confidentiality. The Employee agrees that she shall not, directly or
indirectly, use, make available, sell, disclose or otherwise communicate to any
person, other than in the course of the Employee’s employment and for the
benefit of the Company, either during the period of the Employee’s employment or
at any time thereafter, any nonpublic, proprietary or confidential information,
knowledge or data relating to the Company, any of its subsidiaries, affiliated
companies or businesses, which shall have been obtained by the Employee during
the Employee’s employment by the Company. The foregoing shall not apply to
information that (i) was known to the public prior to its disclosure to the
Employee; (ii) becomes known to the public subsequent to disclosure to the
Employee through no wrongful act of the Employee or any representative of the
Employee; or (iii) the Employee is required to disclose by applicable law,
regulation or legal process (provided that the Employee provides the Company
with prior notice of the contemplated disclosure and reasonably cooperates with
the Company at its expense in seeking a protective order or other appropriate
protection of such information). Notwithstanding clauses (i) and (ii) of the
preceding sentence, the Employee’s obligation to maintain such disclosed
information in confidence shall not terminate where only portions of the
information are in the public domain.

(b) Non-Solicitation. In the event that the Employee receives payment of the
severance benefits described in Sections 6.1 and 7(b) hereof, the Employee
agrees that for the two (2) year period following the date of termination hereof
the Employee will not, directly or indirectly, individually or on behalf of any
other person, firm, corporation or other entity, knowingly solicit, aid or
induce any managerial level employee of the Company or any of its subsidiaries
or affiliates to leave such employment in order to accept employment with or
render services to or with any other person, firm, corporation or other entity
unaffiliated with the Company or knowingly take any action to materially assist
or aid any other person, firm,

 

-8-



--------------------------------------------------------------------------------

corporation or other entity in identifying or hiring any such employee
(provided, that the foregoing shall not be violated by general advertising not
targeted at Company employees nor by serving as a reference for an employee with
regard to an entity with which the Employee is not affiliated). For the
avoidance of doubt, if a managerial level employee on her or her own initiative
contacts the Employee for the primary purpose of securing alternative
employment, any action taken by the Employee thereafter shall not be deemed a
breach of this Section 12(b).

(c) Non-Competition. The Employee acknowledges that the Employee performs
services of a unique nature for the Company that are irreplaceable, and that the
Employee’s performance of such services to a competing business will result in
irreparable harm to the Company. Accordingly, in the event that the Employee
receives severance benefits under Sections 6.1 and 7(b) hereof, the Employee
agrees that for a period of two (2) years following the date of termination, the
Employee will not, directly or indirectly, become connected with, promote the
interest of, or engage in any other business or activity competing with the
business of the Company within the geographical area in which the business of
the Company is conducted. The Employee specifically acknowledges that the
geographic area to which the covenants contained in this Section 12(c) shall
apply everywhere in the world where the Company or its subsidiaries (i) own or
otherwise hold oil, gas or other mineral resources or assets; (ii) are otherwise
actively engaged in the business of extracting and selling oil, gas or other
mineral resources or assets, or (iii) have definitive plans for (i) or
(ii) within the twelve (12) months following the date of the Employee’s
termination of employment with the Company.

(d) Non-Disparagement. Each of the Employee and the Company (for purposes of
this Section 12(d), “the Company” shall mean only (i) the Company and (ii) the
executive officers and directors thereof and not any other employees) agrees not
to make any public statements by press release or otherwise that disparage the
other party, or in the case of the Company, its subsidiaries, affiliates,
officers, directors or business partners. Notwithstanding the foregoing,
statements made in the course of sworn testimony in agency, administrative,
judicial or arbitral proceedings (including, without limitation, depositions in
connection with such proceedings) or otherwise as required by law shall not be
subject to this Section 12(d).

(e) Return of Company Property and Records. The Employee agrees that upon
termination of the Employee’s employment, for any reason whatsoever, the
Employee will surrender to the Company in good condition (reasonable wear and
tear excepted) all property and equipment belonging to the Company and all
records kept by the Employee containing the names, addresses or any other
information with regard to customers or customer contacts of the Company, or
concerning any proprietary or confidential information of the Company or any
operational, financial or other documents given to the Employee during the
Employee’s employment with the Company.

(f) Cooperation. The Employee agrees that, following termination of the
Employee’s employment for any reason, the Employee shall upon reasonable advance
notice, and to the extent it does not interfere with previously scheduled travel
plans and does not unreasonably interfere with other business activities or
employment obligations, assist and cooperate with the Company with regard to any
matter or project in which the Employee was involved during the Employee’s
employment, including any litigation. The Company shall compensate the Employee
for any lost wages (or, if the Employee is not then employed, provide reasonable
compensation as determined by the Compensation Committee) and expenses
associated with such cooperation and assistance.

 

-9-



--------------------------------------------------------------------------------

(g) Assignment of Inventions. The Employee shall promptly communicate and
disclose in writing to the Company all inventions and developments including
software, whether patentable or not, as well as patents and patent applications
(hereinafter collectively called “Inventions”), made, conceived, developed, or
purchased by the Employee, or under which the Employee acquires the right to
grant licenses or to become licensed, alone or jointly with others, which have
arisen or which arise out of the Employee’s employment with the Company, or
relate to any matters directly pertaining to, the business of the Company or any
of its subsidiaries. Included herein as if developed during the employment
period is any specialized equipment and software developed for use in the
business of the Company. All of the Employee’s right, title and interest in, to,
and under all such Inventions, licenses, and right to grant licenses shall be
the sole property of the Company. As to all such Inventions, the Employee will,
upon request of the Company execute all documents which the Company deems
necessary or proper to enable it to establish title to such Inventions or other
rights, and to enable it to file and prosecute applications for letters patent
of the United States and any foreign country; and do all things (including the
giving of evidence in suits and other proceedings) which the Company deems
necessary or proper to obtain, maintain, or assert patents for any and all such
Inventions or to assert its rights in any Inventions not patented.

(h) Equitable Relief; Reformation; Survival. The Parties acknowledge and agree
that the other party’s remedies at law for a breach or threatened breach of any
of the provisions of this Section 12 would be inadequate and, in recognition of
this fact, the Parties agree that, in the event of such a breach or threatened
breach, in addition to any remedies at law, the other party, without posting any
bond, shall be entitled to obtain equitable relief in the form of specific
performance, temporary restraining order, a temporary or permanent injunction or
any other equitable remedy which may then be available. If it is determined by a
court of competent jurisdiction in any state that any restriction in this
Section 12 is excessive in duration or scope or is unreasonable or unenforceable
under the laws of that state, it is the intention of the parties that such
restriction may be modified or amended by the court to render it enforceable to
the maximum extent permitted by the law of that state. The obligations contained
in this Section 12 shall survive the termination or expiration of the Employee’s
employment with the Company and shall be fully enforceable thereafter.

 

-10-



--------------------------------------------------------------------------------

13. Alternative Dispute Resolution. Any controversy, dispute or questions
arising out of, in connection with or in relation to this Agreement or its
interpretation, performance or nonperformance or any breach thereof shall be
resolved through mediation. In the event mediation fails to resolve the dispute
within 60 days after a mediator has been agreed upon or such other longer period
as may be agreed to by the parties, such controversy, dispute or question shall
be settled by arbitration in accordance with the Center for Public Resources
Rules for Non Administered Arbitration of Business Disputes, by a sole
arbitrator. The arbitration shall be governed by the United States Arbitration
Act, 9 U.S.C. Sec. 1-16, and judgment upon the award rendered by the arbitrator
may be entered by any court having jurisdiction thereof. The place of the
arbitration shall be Portland, Maine.

14. General Provisions.

14.1 No Duty to Seek Employment. The Employee shall not be under any duty or
obligation to seek or accept other employment following termination of
employment, and no amount, payment or benefits due to the Employee hereunder
shall be reduced or suspended if the Employee accepts subsequent employment,
except as expressly set forth herein.

14.2 Deductions and Withholding. All amounts payable or which become payable
under any provision of this Agreement shall be subject to any deductions
authorized by the Employee and any deductions and withholdings required by
applicable laws.

14.3 Notices. All notices, demands, requests, consents, approvals or other
communications (collectively “Notices”) required or permitted to be given
hereunder or which are given with respect to this Agreement shall be in writing
and shall be delivered personally, sent by facsimile transmission with a copy
deposited in the United States mail, registered or certified, return receipt
requested, postage prepaid, or sent by overnight mail addressed as follows:

 

To the Company:

   Magellan Petroleum Corporation    7 Custom House Street, 3rd Floor   
Portland, ME 04101    Attn: President and CEO    Facsimile: (207) 553-2250

With a copy to:

   Leslie K. Klenk, Esq.    Bernstein Shur    100 Middle Street, P.O. Box 9729t
   Portland, ME 04104-5029    Facsimile: (860) 774-1127

To the Employee:

   Susan M. Filipos    546 Elmwood Road    Pownal, Maine 04069    Facsimile:
(207) ___-_____

 

-11-



--------------------------------------------------------------------------------

With a copy to:

   Richard G. Moon, Esq.    Verrill Dana, LLP    One Portland Square    P.O. Box
586    Portland, ME 04112-0586    Facsimile: (207) 774-7499

or such other address as such party shall have specified most recently by
written notice. Notice mailed as provided herein shall be deemed given when so
delivered personally or sent by facsimile transmission, or, if sent by overnight
mail, on the day after the date of mailing.

14.4 Covenant to Notify Management. The Employee shall abide by the ethics
policies of the Company as well as the Company’s other rules, regulations,
policies and procedures. The Employee agrees to comply in full with all
governmental laws and regulations as well as ethics codes applicable. In the
event that the Employee is aware or suspects the Company, or any of its officers
or agents, of violating any such laws, ethics, codes, rules, regulations,
policies or procedures, the Employee agrees to bring all such actual and
suspected violations to the attention of the Company immediately so that the
matter may be properly investigated and appropriate action taken. The Employee
understands that the Employee is precluded from filing a complaint with any
governmental agency or court having jurisdiction over wrongful conduct unless
the Employee has first notified the Company of the facts and permits it to
investigate and correct the concerns.

14.5 Amendments and Waivers. No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing signed by the Employee and the Company. No waiver by either Party
hereto at any time of any breach by the other Party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
Party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time.

14.6 Beneficial Interests. This Agreement shall inure to the benefit of and be
enforceable by (a) the Company’s successors and assigns and (b) the Employee’s
personal and legal representatives, executors, administrators, successors,
heirs, distributees, devisees and legatees. If the Employee shall die while any
amounts are still payable to her hereunder, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
the Employee’s devisee, legatee, or other designee or, if there be no such
designee, to the Employee’s estate.

14.7 Successors. The Company shall require any successors (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform.

14.8 Assignment. This Agreement and the rights, duties, and obligations
hereunder may not be assigned or delegated by any Party without the prior
written consent of the other Party and any attempted assignment or delegation
without such prior written consent shall be void and be of no effect.
Notwithstanding the foregoing provisions of this Section 14.8,

 

-12-



--------------------------------------------------------------------------------

benefits payable pursuant to this Agreement shall not be subject in any manner
to anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment or garnishment by creditors of the Employee, and any attempt to
alienate, transfer, assign or attach such benefits shall be void.
Notwithstanding the foregoing provisions of this Section 14.8, the Company may
assign or delegate its rights, duties and obligations hereunder to any affiliate
or to any person or entity which succeeds to all or substantially all of the
business of the Company or one of its subsidiaries through merger, consolation,
reorganization, or other business combination or by acquisition of all or
substantially all of the assets of the Company or one of its subsidiaries
without the Employee’s consent.

14.9 Choice of Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Maine without regard to the conflicts
of law provisions thereof.

14.10 Statute of Limitations. The Employee and the Company hereby agree that
there shall be an eighteen (18) month statute of limitations for the filing of
any requests for arbitration or any lawsuit relating to this Agreement or the
terms or conditions of Employee’s employment by the Company. If such a claim is
filed more than eighteen (18) months subsequent to the Employee’s last day of
employment it shall be precluded by this provision, regardless of whether or not
the claim has accrued at that time.

14.11 Right to Injunctive and Equitable Relief. The Employee’s obligations under
Section 12 of this Agreement are of a special and unique character, which gives
them a peculiar value. The Company cannot be reasonably or adequately
compensated for damages in an action at law in the event the Employee breaches
such obligations. Therefore, the Employee expressly agrees that the Company
shall be entitled to injunctive and other equitable relief without bond or other
security in the event of such breach in addition to any other rights or remedies
which the Company may possess or be entitled to pursue. Furthermore, the
obligations of the Employee and the rights and remedies of the Company under
Section 12 and this Section 14.11 are cumulative and in addition to, and not in
lieu of, any obligations, rights, or remedies as created by applicable law. In
the event that the Company is not successful in obtaining any injunctive and/or
equitable relief it seeks, the Employee shall be entitled to payment or
reimbursement as appropriate of the Employee’s reasonable attorney’s fees and
costs incurred in opposing the Company’s claims. The Employee agrees that the
terms of this Section 14.11 shall survive the term of this Agreement and the
termination of the Employee’s employment.

14.12 Severability or Partial Invalidity. The invalidity or unenforceability of
any provisions of this Agreement shall not affect the validity or enforceability
of any other provision of this Agreement, which shall remain in full force and
effect.

14.13 Entire Agreement. This Agreement, along with Exhibit A attached hereto,
and the Option Agreement (Exhibit B), constitute the entire agreement of the
Parties and supersedes all prior written or oral and all contemporaneous oral
agreements, understandings, and negotiations between the Parties with respect to
the subject matter hereof and thereof. This Agreement may not be changed orally
and may only be modified in writing signed by both Parties. This Agreement,
along with Exhibit A attached hereto and the Option Agreement, is intended by
the Parties as the final expression of their agreement with respect to such
terms as are included

 

-13-



--------------------------------------------------------------------------------

herein and therein and may not be contradicted by evidence of any prior or
contemporaneous agreement. The Parties further intend that this Agreement, along
with Exhibit A attached hereto and the Option Agreement, constitutes the
complete and exclusive statement of their terms and that no extrinsic evidence
may be introduced in any judicial proceeding involving such agreements.

14.14 Code Section 409A. This Agreement is intended to comply with the
provisions of Section 409A of the Code. The Parties intend that the benefits and
payments provided under this Agreement shall be exempt from, or comply with, the
requirements of Section 409A of the Code. Notwithstanding the foregoing, the
Company shall in no event be obligated to indemnify the Employee for any taxes
or interest that may be assessed by the IRS pursuant to Section 409A of the
Code.

14.15 Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed an original but all
of which together shall constitute one and the same instrument.

* * * * * *

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Employee has hereunto set her hand as of the day
and year first above written.

 

MAGELLAN PETROLEUM CORPORATION By:   /s/ Antoine Lafargue   Name: Antoine
Lafargue   Title: Chief Financial Officer

 

EMPLOYEE   /s/ Susan M. Filipos   Susan M. Filipos

 

-14-



--------------------------------------------------------------------------------

EXHIBIT A

TERMINATION, VOLUNTARY RELEASE AND WAIVER OF RIGHTS AGREEMENT

I, Susan M. Filipos, freely enter into this Termination, Voluntary Release and
Waiver of Rights Agreement (the “Agreement”), unqualifiedly accept and agree to
the relinquishment of my title, responsibilities and obligations as an employee
of Magellan Petroleum Corporation (“the Company”), and concurrently and
unconditionally agree to sever my relationship as an employee of the Company, in
consideration for the voluntary payment to me by the Company of the termination
benefits set forth in Sections 6.1(b)(iv)(B) and 7(b) of the Employment
Agreement dated as of September 28, 2009, as amended and restated on August
            , 2011, by and between me and the Company (the “Employment
Agreement”), which is made a part hereof.

1. In exchange for this consideration, which I understand that the Company is
not otherwise obligated to provide to me, I voluntarily agree to waive and
forego any and all claims, rights, interests, covenants, contracts, warranties,
promises, undertakings, actions, suits, causes of action, obligations, debts,
attorneys’ fees or other expenses, accounts, judgments, fines, fees, losses and
liabilities, of any kind, nature or description, in law (including all contract
and tort claims), equity or otherwise (collectively, “Claims”) that I may have
against the Company as an employee of the Company beyond the rights set forth in
the Employment Agreement and to release the Company and their respective
affiliates, subsidiaries, officers, directors, employees, representatives,
agents, successors and assigns (hereinafter collectively referred to as
“Releasees”) from any obligations any of them may owe to me in my capacity as an
employee of the Company except as set forth in my Employment Agreement (and
specifically not as a shareholder or director), accepting the aforestated
consideration as full settlement of any monies or obligations owed to me by
Releasees that may have arisen at any time prior to the date of my execution of
this Termination, Voluntary Release and Waiver of Rights Agreement (the
“Agreement”), except as specifically provided below in the following paragraph
number 2.

2. I do not waive, nor has the Company asked me to waive, any rights arising
exclusively under the Fair Labor Standards Act, except as such waiver may
henceforth be made in a manner provided by law. I do not waive, nor has the
Company asked me to waive, any vested benefits that I may have or that I may
have derived from the course of my employment with the Company. I understand
that such vested benefits will be subject to and administered in accordance with
the established and usual terms governing same. I do not waive any rights which
may in the future, after the execution of this Agreement, arise exclusively from
a substantial breach by the Company of a material obligation of the Company
expressly undertaken in consideration of my entering into this Agreement.

3. Except as set forth in paragraphs 2 and 9 hereof, I do fully, irrevocably and
forever waive, relinquish and agree to forego any and all Claims whatsoever,
whether known or unknown, in contract, tort or otherwise, that I may have or may
hereafter have against the Releasees or any of them arising out of or by reason
of any cause, matter or thing whatsoever arising out of my employment by the
Company (other than as set forth in my Employment Agreement) from the beginning
of the world to the date hereof, including without limitation any

 

A-1



--------------------------------------------------------------------------------

and all matters relating to my employment with the Company and the cessation
thereof and all matters arising under Title VII of the Civil Rights Act of 1964,
42 U.S.C. § 2000 et seq., the Americans with Disabilities Act of 1990, 42 U.S.C.
§ 12101 et seq., the Family and Medical Leave Act of 1993, 29 U.S.C. § 2601 et
seq., the Age Discrimination in Employment Act of 1967, 29 U.S.C. § 621 et seq.,
the Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1001 et seq.,
all as amended, or under any other laws, ordinances, executive orders,
regulations or administrative or judicial case law arising under the statutory
or common laws of the United States, the State of Texas or any other applicable
county or municipal ordinance.

4. As a material inducement to the Company to enter into this Agreement, I, the
undersigned, recognize that I may have been privy to certain confidential,
proprietary and trade secret information of the Company which, if known to third
parties, could be used in a manner that would reduce the value of the Company
for its shareholders. In order to reduce the risk of that happening, I, the
undersigned, agree that for a period of two (2) years after termination of
employment, I, the undersigned, will not, directly or indirectly, assist, or be
part of or have any involvement in, any effort to acquire control of the Company
through the acquisition of its stock or substantially all of its assets, without
the prior consent of the Board of Directors of the Company. This provision shall
not prevent the undersigned from owning up to not more than one percent (1%) of
the outstanding publicly traded stock of any company.

5. Acknowledgements.

(a) I further acknowledge pursuant to the Older Worker’s Benefit Protection Act
(29 U.S.C. § 626(f)), I expressly agree that the following statements are true:

(b) The payment of the consideration described in Section 9 of the Employment
Agreement is in addition to the standard employee benefits and anything else of
value which the Company owes me in connection with my employment with the
Company or the separation of employment.

(c) I have twenty-one days from date of receipt to consider and sign this
agreement. If I choose to sign this Agreement before the end of the twenty-one
day period, that decision is completely voluntary and has not been forced on me
by the Company.

(d) I will have seven (7) days after signing the Agreement in which to revoke
it, and the Agreement will not become effective or enforceable until the end of
those seven (7) days.

(e) I am now being advised in writing to consult an attorney before signing this
Agreement.

(f) I acknowledge that I have been given sufficient time to freely consult with
an attorney or counselor of my own choosing and that I knowingly and voluntarily
execute this Agreement, after bargaining over the terms hereof, with knowledge
of the consequences made clear, and with the genuine intent to release claims
without threats, duress, or coercion on the part of the Company. I do so
understanding and acknowledging the significance of such waiver.

 

A-2



--------------------------------------------------------------------------------

6. Further, in view of the above-referenced consideration voluntarily provided
to me by the Company, after due deliberation, I agree to waive any right to
further litigation or claim against any or all of the Releasees except as
specifically provided in paragraph number 2 above. I hereby agree to indemnify
and hold harmless the Releasees and their respective agents or representatives
from and against any and all losses, costs, damages or expenses, including,
without limitation, attorneys fees incurred by said parties, or any of them,
arising out of any breach of this Agreement by me or by any person acting on my
behalf, or the fact that any representation made herein by the undersigned was
false when made.

7. As a material inducement to the Company to enter into this Agreement, I, the
undersigned, understand and agree that if I should fail to comply with the
conditions hereof or to carry out the agreement set forth herein, all Remaining
Payments previously paid under Sections 6.1(b)(iv)(B) and 7(b) of the Employment
Agreement shall be immediately forfeited to the Company and that the right or
claim to further payments and/or benefits hereunder would likewise be forfeited.

8. As a further material inducement to the Company to enter into this Agreement,
the undersigned provides as follows:

First. I represent that I have not filed any complaints or charges against the
Company, or any of the Releasees relating to the relinquishment of my former
titles and responsibilities at the Company or the terms of my employment with
the Company and that if any agency or court assumes jurisdiction of any
complaint or charge against the Company or any of the Releasees on behalf of me
concerning my employment with the Company, I understand and agrees that I have,
by my knowing and willing execution of this Agreement, waived my rights to any
form of recovery or relief against the Company, or any of the Releasees,
including but not limited to, attorney’s fees; provided, however, that this
provision shall not preclude the undersigned from pursuing appropriate legal
relief against the Company for redress of a substantial breach of a material
obligation of the Company expressly undertaken in consideration of my entering
into this Agreement.

Second. I acknowledge and understand that the consideration for this release
shall not be in any way construed as an admission by the Company or any of the
Releasees of any improper acts or any improper employment decisions, and that
the Company, specifically disclaims any liability on the part of itself, the
Releasees, and their respective agents, employees, representatives, successors
or assigns in this regard.

Third. I acknowledge and agree that this Agreement shall be binding upon me,
upon the Company, and upon our respective administrators, representatives,
executives, successors, heirs and assigns and shall inure to the benefit of said
parties and each of them.

Fourth. I represent, understand and agree that this Agreement sets forth the
entire agreement between the parties hereto, and fully supersedes any and all
prior agreements or understandings between the parties pertaining to the subject
matter hereof, except for the provisions of Section 14 of the Employment
Agreement, the terms of which retain their full force and effect, and which are
in no way limited or curtailed by this Agreement.

Fifth. Modification. This Agreement may not be altered or changed except by an
agreement in writing that has been properly executed by the party against whom
any waiver, change, modification or discharge is sought.

 

A-3



--------------------------------------------------------------------------------

Sixth. Severability. All provisions and terms of this Agreement are severable.
The invalidity or unenforceability of any particular provision(s) or term(s) of
this Agreement shall not affect the validity or enforceability of the other
provisions and such other provisions shall be enforceable in law or equity in
all respects as if such particular invalid or unenforceable provision(s) or
term(s) were omitted. Notwithstanding the foregoing, the language of all parts
of this Agreement shall, in all cases, be construed as a whole, according to its
fair meaning, and not strictly for or against any of the parties.

Seventh. No Disparagement. I agree and promise that I will not make any oral or
written statements or reveal any information to any person, company, or agency
which is disparaging or damaging to the reputation or business of the Company,
its subsidiaries, directors, officers or affiliates, or which would interfere in
any way with the business relations between the Company or any of its
subsidiaries or affiliates and any of their customers, suppliers or vendors
whether present or in the future; provided however, that statements made in the
course of sworn testimony in agency, administrative, judicial or arbitral
proceedings (including, without limitation, depositions in connection with such
proceedings) or otherwise as required by law shall not be subject to this
section Seventh,

Eighth. Confidentiality. The Company and the undersigned agree to refrain from
disclosing to third parties and to keep strictly confidential all details of
this Agreement and any and all information relating to its negotiation, except
as necessary to each party’s accountants or attorneys.

Ninth. Termination of Agreement. Notwithstanding anything to the contrary in
this Agreement, this Agreement may be terminated by the Company and all
obligations to pay further Remaining Payments under Sections 6.1(b)(iv)(B) and
7(b) of the Employment Agreement shall cease, if: (a) the undersigned is
terminated for “Cause” prior to the undersigned’s separation date; or (b) facts
are discovered after the undersigned’s separation date that would have supported
a termination for “Cause” had such facts been discovered prior to the
undersigned’s separation date.

9. Notwithstanding anything herein to the contrary, this release shall not
affect, release or terminate in any way the undersigned’s rights (i) to receive
payments under the Employment Agreement or (ii) under any option agreements and
grants from the Company to the undersigned, or any agreement between the
undersigned and the Company relating to the undersigned’s rights as an owner of
stock or options in the Company.

 

A-4



--------------------------------------------------------------------------------

AFFIRMATION OF RELEASOR

I, Susan M. Filipos, warrant that I am competent to execute this Termination,
Voluntary Release and Waiver of Rights Agreement and that I accept full
responsibility thereof.

I, Susan M. Filipos, warrant that I have had the opportunity to consult with an
attorney of my choosing with respect to this matter and the consequences of my
executing this Termination, Voluntary Release and Waiver of Rights Agreement.

I, Susan M. Filipos, have read this Termination, Voluntary Release and Waiver of
Rights Agreement carefully and I fully understand its terms. I execute this
document voluntarily with full and complete knowledge of its significance.

Executed this         day of                     , 20         at
                                         
                                                         .

STATE OF MAINE)

: ss.                                                  
                                    , 20        

COUNTY OF                             )

Subscribed and sworn to before me, a Notary Public in and for said County and
State, this              day of                         , 20         under the
pains and penalties of perjury.

 

  

________________________, Notary Public

My Commission Expires:

County of Residence:

 

A-5